UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code:_ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 7/31/14 Item 1. Reports to Stockholders. Franklin Floating Rate Master Series Annual Report Manager’s Discussion During the fiscal year ended July 31, 2014, the Fund delivered a +3.28% total return. 1 In comparison, the Credit Suisse Leveraged Loan Index (CS LLI), which is designed to mirror the investable universe of the U.S. dollar-denominated leveraged loan market, generated a +4.95% total return. 2 The term loans of Clear Channel Communications, one of the largest U.S. radio companies, were among the top performers during the period as investors came to believe the company was more likely to address its near-term debt following the extension of maturities for its shorter dated term loans. Term loans of Caesar’s Entertainment Operating Company were also among the top performers as investors were attracted by their relatively high coupons while taking comfort in their senior secured status relative to other debt in Caesar’s capital structure. Term loans of Altegrity, a background investigation and risk consulting services provider to federal government agencies, also performed well. Following reports of weaker operating performance and a U.S. government investigation into the company’s practices, we invested in Altegrity term loans on the basis of their relatively high income generation and our expectation that the company would be able to refinance its debt. Near period-end, Altegrity refinanced its bonds and loans, leading our investments to be taken out at par, a factor that contributed to Fund performance. In contrast, our allocation to loans in the upper tier (those with higher credit ratings) and underweighting in lower tier loans at the beginning of the period detracted from performance relative to the index. For the one-year period ended July 31, 2014, distressed (rated CC, C and defaulted) loans had the highest total returns, followed by CCC-rated loans and B-rated loans, based on the CS LLI. The index’s upper tier, which includes BB-rated loans, had the lowest returns. O ne of the market’s largest issuers, an electrical utility in the lower tier segment that was not in the portfolio, contributed to index performance amid investor expectations of higher recovery rates following its bankruptcy filing. The Fund’s exposure to a term loan of Weight Watchers, a provider of weight control programs, also detracted from performance during the year. The Weight Watchers loan price declined following reports of weaker operating results and amid investor concerns about new entrants and increased competition in the weight loss industry. However, as we assessed the company’s declining performance and its management’s guidance for further weakness, we exited our position before its price fell further. A term loan of Town Sports, one of the largest U.S. fitness clubs, also detracted from performance after the company reported disappointing results arising from weaker membership trends amid heavy competition. During the period, we invested in a select number of higher yielding loans given our positive outlook on loan defaults and their historically lower sensitivity to potentially rising U.S. Treasury yields. In doing so, we sought to maintain the Fund’s traditionally lower volatility strategy. Our largest investments during the year reflected this strategy and included investments in new issuers in the loan market that took advantage of stronger primary market conditions for deals related to mergers and acquisitions. For example, William Morris Endeavor Entertainment, a global talent, entertainment and media company, launched new term loans to finance its acquisition of IMG Worldwide Holdings. We invested in first and second lien William Morris Endeavor Entertainment term loans because of the company’s market-leading position as an entertainment talent agency and its key relationships with content owners, sponsors and broadcasters, as well as the company’s diversified revenue streams and strong free cash flow generation. In the secondary market, we added to our holding in a term loan of Moneygram International, a global payment services company. The Moneygram loan price declined following Wal-Mart Stores’ announcement that it would launch a competing product in the U.S. money transfer market. We purchased the term loan at a discount to par with the expectation that Moneygram would continue to adequately service its debt despite increased domestic competition, owing to a stronger position in its core international money transfer business. Portfolio Breakdown % of Total Net Assets 7/31/14 Senior Floating Rate Interests 89.58% Other Long-Term Investments3 0.67% Short-Term Investments & Other Net Assets 9.75% Notes: 1. Fund investment results reflect the voluntary expense reduction, without which the results would have been lower. 2. Copyright © 2014 CREDIT SUISSE GROUP AG and/or its affiliates. All rights reserved. The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Fund’s portfolio. 3. Common stocks and asset-backed securities. Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. *Source: Copyright © 2 and/or its affiliates. All rights reserved. The CS LLI is designed to mirror the investable universe of the U.S. dollar-denominated leveraged loan market.
